 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTWONE M. LOVEST, JR.,                             No. 2:19-cv-1060-EFB P
12                          Plaintiff,
13              v.                                        ORDER
14    RALPH DIAZ, et al.,
15                          Defendants.
16

17             Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He has filed an application for leave to proceed in forma pauperis using this

19   court’s form but has left the questions on the second page unanswered and the space for his

20   signature blank. See ECF No. 6. The court cannot rule on plaintiff’s application for leave to

21   proceed in forma pauperis because it is incomplete and because he has not signed it.

22           Accordingly, IT IS HEREBY ORDERED that:

23           1. Plaintiff’s application for leave to proceed in forma pauperis (ECF No. 6) is denied

24              without prejudice.

25           2. Within 30 days from the date of this order, plaintiff shall submit a signed and complete

26              affidavit in support of his request for leave to proceed in forma pauperis. Failure to

27              comply with this order may result in dismissal.

28   /////
                                                          1
 1       3. The Clerk of the court is directed to send to plaintiff a new form Application to Proceed
 2           In Forma Pauperis by a Prisoner.
 3   Dated: July 30, 2019.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
